7

Appendix 3

G

MPIELDS ENVIRONMENTAL COMMITMENT PLAN:

Mining operabons by ther very mature have Be potential and tendency to cause environmental
degradation and polluvon as a consequence of the techniques emploved in the operations and by the
general nature of the works imolyed

Various kinds of pollutiun such as mr water nose and soil poflutian are ven lheh: to be caused by
fmumng opcratrons

Gembieids mining operations, like all uther mining operations. 1s alse capatle of such pofluian

Waste generation as also another aspect to consider as wherever resource inputs are iatroduced, there
should be an output which also uvolves a waste dream

Land and water resources arc one other aspect of the environment Tike wo be alctad bv mining
operations and Ure protection and reclamation of the sane 1s extremely ital

Atlin all, wherever miting operitions take place, there are abvayy inpacts on the eavironmend and the
anus 18 on the developer to keep the adverse effects on the em iranment to a maria Thes «6 done i
order to comply wath the enviconmental statutes and regulanans

As Gemfields mining os an etaronmentalls responsibfe company woth the view of manmmuzing adverse
cm iromenmal impacts and i its quest & comply with che covicenmental revulavons of the land
according to the Ens iroemental Manayemen Act and the Mining Emaronmental Regulations, we will
ensure that this 1s adhered to and the consequent impacis of cur operations op the escronmant are kept to
amonimum

AIR QUALITY

Omg of the aspects hikeh cto be affected by operations ay Gemliglds ts that the ow quabty max be
compromised as a resull of blasting and mining activities however to present this. a water bowser wil
ve uscd @ sprat the access routes to prevent dus development Blasting wll not be conducied dunng
windy conditions to minemise the arta afforted by the dust resulting from the blastimy exercise

Other than compromring the au quality, blasting activities vall also generate lycalized disturbances such
as corse and thy surrounding ycuctanon and remoteness of the site wll screen the nurse. It is therefore
UNportant (oO prevent unnecessan clearance uf yegelaten In so doug ar pollution and nese pollution
will he kept to a mimo

WATER QUALITY

Surface waser ts another aspect that may be affected and polluted bv mining operations through water
semg dewatered from the patsy which may find vs way vata water sircans surrounding the mine To avoid
shes kind of pothugon and comamnawon, the dewatering water will be pumped io a dewatenny settlement
pond to settle aut sohd garnctes poor tw its discharge W) surties water of purnpmy to bie process walter
dam Sobd particics will be removed from the setcmscnt pond prior to the stan of the ram. scason Water
montanng and sampling will be conducted on a regular bass from all water sources, Fe rivers, dams.
sctiling dams, borclwales, el

LAND AND SOIL QUALITY
Local comammnaton mav occur from spoils of on, fuel and hydraulic Auids from mine vehicles. storage

faerhites and cquipmem workshops To prevent this, ot! coflechan travs wall be used when breakdown
occur of when workig on machines with likelihood to cause thes CoMLam Aton
Degradation of the soils may also oecur tiromut crosion on cNpescd surfaces: Clearance of vegctiten
around the waste rock dumps will be restricted to Sm Cleared tog sou will be stored for re-vegetavon and
durop rehabilitation purposes

TREATMENT OF WASTE

Local comtammetion ma occur from indis¢riminate disposal of non-hazardous solid wa

8 Cg. paper
plastic, cans, tins wood Reusable matenals will be reveled All such waste wall be collected and
disposed uf ¢

Cas per appros cd serns, nal can be used to create a compost fealty to
with the cen cye wR Progra

sain mM:
as

Local comaminguen may occur from hazardous mn
will be devcloped oF hazardous medical

dical waste from the cme An onsite meaneration ung
tll be disposed of’ as

Nits

per approved norms

Oxher hazardous waste such as waste ads

ac baueries, Cucl filters vill also be yonerated and they vill
be handled as per stamion regulations, that is to start with, licenses will be acquered from ZEMA lor
gengration and handling of am such waste and the conciwiests auached to those licenses will be adhered to
and complied with according h

